 Case: 4:18-cv-01205-JCH Doc. #: 25 Filed: 11/08/18 Page: 1 of 2 PageID #: 331




                            UNITED STATE DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

FEDERAL RESERVE BANK                       )
Of ST. LOUIS,                              )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )      Case No. 4:18cv-01205 JCH
                                           )
PLANVIEW DELAWARE, LLC,                    )
                                           )
       Defendant.                          )

                     PLANVIEW’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF ALL CLAIMS

       Planview Delaware, LLC (“Planview”) notifies the Court that its claims against Plaintiff

Federal Reserve Bank of St. Louis are hereby dismissed, with prejudice, each party to bear its

own costs and attorneys’ fees.

                                           Respectfully submitted,

                                           BURGESS LAW PC
                                           515 Congress Avenue, Suite 1900
                                           Austin, Texas 78701-3526
                                           Telephone: (512) 482-8808
                                           Facsimile: (512) 900-6325
                                           Email: kburgess@burgesslawpc.com
Dated: November 8, 2018
                                           By: /s/ Karen C. Burgess                         .
                                                   Karen C. Burgess
                                                   Federal Bar No. 00796276T

                                           ATTORNEYS FOR DEFENDANT
                                           PLANVIEW DELAWARE, LLC
 Case: 4:18-cv-01205-JCH Doc. #: 25 Filed: 11/08/18 Page: 2 of 2 PageID #: 332




                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing document was served on the attorneys of
record in accordance with Federal Rules of Civil Procedure on the 8th day of November, 2018, as
follows:

Kelley F. Farrell
Federal Bar No. 43027MO
Aaron W. Sanders
Federal Bar No. 64133MO
Blitz, Bardgett & Deutsch, L.C.
120 South Central Avenue, Suite 1500
St. Louis, Missouri 63105-1796
Telephone: (314) 863-1500
Facsimile: (314) 863-1877
Email: kfarrell@bbdlc.com
Email: asanders@bbdlc.com

                                              /s/ Karen C. Burges                     .
                                              Karen C. Burgess




PLANVIEW’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE OF ALL CLAIMS                     Page 2
